Citation Nr: 0832071	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, bipolar disorder, and post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1978 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied the benefit sought on appeal.

The veteran's claim was remanded in a May 2006 Board decision 
for a VA examination.  As will be noted below, attempts were 
made to comply with the remand order and the veteran failed 
to appear.  Thus, the case is appropriately before the Board 
for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has acquired psychiatric disability 
attributable to her active service.  

3.  The veteran is not currently diagnosed as having PTSD.



CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307. 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim for service connection, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in April 
2007.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices, dated in May 2004 and April 2007 
were not given prior to the appealed AOJ decision, dated in 
March 2000.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notices were provided in May 
2004 and April 2007, and a Supplemental Statement of the Case 
was issued subsequent to those notices in December 2005 and 
June 2008, respectively, the Board finds that notice is pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, and by affording her the 
opportunity to give testimony before an RO hearing officer 
and/or the Board, even though she declined to do so.  

In April 2008, the AMC sent the veteran a letter stating that 
she would be scheduled for a VA examination.  An April 2008 
email printout indicated that the veteran's VA examination 
was scheduled for April 29, 2008, and that she failed to 
appear at the examination.  Attached to that email was a copy 
of the letter noted to have been sent to the veteran 
regarding her examination.  The notice was not returned as 
undeliverable and the veteran has not provided any reason for 
her not presenting for the scheduled examination.  There is 
no reason to believe that the veteran did not receive notice 
of the examination.  As such, the Board finds that VA has met 
its duty to assist the veteran with respect to scheduling an 
examination pursuant to 38 C.F.R. § 3.159(c)(4) and no 
additional development of the medical record is required.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran seeks service connection for an acquired 
psychiatric disability, to include bipolar disorder, PTSD and 
depression.  She contends that this disability had its onset 
in service due to various assault and harassment-related 
stressors.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA or 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  See 38 C.F.R. 
§ 3.304(f)(3).  

Psychosis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

In service, the veteran was treated for various psychiatric 
conditions as reflected in her service medical records 
(SMRs).  The veteran's enlistment examination dated in August 
1978 noted no preexisting psychiatric disability.  The SMRs 
also reflect treatment for alcoholism and associated 
rehabilitation.  

In an October 1978 treatment record, the veteran received 
treatment complaining of nervousness and was noted to be very 
depressed.  In a November 1978 emergency treatment record, 
the veteran was brought in due to a syncopal episode.  She 
was noted to be depressed and had been drinking all day.  She 
was assessed as being moderately to severely depressed and 
was sent for a psychological consultation.  In a February 
1979 record, the veteran was noted to have recurrent 
problems, including a suicidal gesture.  The July 1983, 5-
year physical examination report was devoid of any reference 
to a psychiatric disability.  In a September 1983 report, the 
veteran was noted to have sought mental health treatment for 
her marital and personal difficulties.  A March 1985 
treatment record reflects the veteran's complaints of 
feelings of nervousness and anxiety.  The assessment revealed 
no evidence of psychiatric disability or mental defect, but 
it was suggested that she be treated through medical 
channels.  Again in November 1985, the veteran was treated 
for anxiety.  Upon separation medical examination dated in 
January 1986, the veteran was noted to have depression, 
suicidal thoughts and difficulty sleeping.  

In a March 1986 transcription regarding the veteran's in-
service car accident, the veteran reported that she was drunk 
and wanted to forget about everything.  Her husband took all 
her money and left.  She reported that she still thought she 
may take her own life and advised that she hoped her husband 
would kill her.  She testified that he had beaten her up many 
times and "[n]o one want[ed] to do anything about it."  
When asked if she wished to undergo professional help for her 
depression and relief from her husband, she stated that she 
did.  The veteran was subsequently discharged from the 
military.  

In a February 1997 statement, the veteran related that she 
resented not being one of her drill instructor's favorites.  
When she confronted the drill instructor about this, the 
veteran advised that her "life became a living hell."  She 
noted attempting suicide while at Fort Sam Houston and was 
sent to Germany were she was subsequently treated for 
drinking and drug abuse.  She reported becoming an anorexic 
after being told she was one pound overweight.  She recalled 
that in 1981 she underwent a physical training exercise and 
performed it in front of 200 people (96% of whom were men) 
and they laughed at her chest bouncing up and down.  She 
noted that her first sergeant, at the time of that exercise, 
thought it was amusing for her to perform it in front of many 
male service members.  The veteran also reported drinking and 
abusing prescription drugs while in service.  She stated that 
she experienced a nervous breakdown while stationed at Fort 
Sill.  

While at Fort Sill, the veteran noted that a staff sergeant 
informed her of what she "had to do to get ahead and a good 
job."  She stated that she had to go to his place for drinks 
and she complied.  She reported that they drank and had sex 
once.  She filed a complaint and alleged that he pleaded with 
her to not press charges.  Subsequently her training cycle 
changed.  She reported receiving a compassionate transfer of 
duty to Fort Sam Houston, Texas, after her husband had a 
heart attack.  

The veteran also alleged that while in service, her second 
husband stalked her and tried to murder her twice.  She 
recalled that he attempted to kill her in December 1985.  She 
advised that she sought protection by moving into the 
barracks.  In 1986, the veteran's husband allegedly came into 
her room with a gun.  She noted that after that, the company 
commander demanded her resignation for the good of the army.  
Following service, the veteran was diagnosed with multiple 
psychiatric and personality disorders-including depressive 
disorder, bipolar disorder, history of alcohol dependence, 
anxiety disorder, panic disorder with agoraphobia and 
alcohol-related seizure disorder.  On multiple occasions, she 
was also treated for alcohol and benzodiazepine abuse.  The 
veteran has not been diagnosed as having PTSD.  

An April 1997 treatment record reflects that the veteran was 
first diagnosed as having bipolar disorder with associated 
panic symptoms in 1989.

In November 1997, the veteran was diagnosed as having 
adjustment disorder with mixed emotional features, 
generalized anxiety disorder, a history of bipolar disorder, 
and borderline personality disorder following hospitalization 
in the psychiatric unit.  She reported a history of 
depression since high school with manic episodes and a 
history of alcohol dependency.  She reported past 
molestation.  She was initially found to have a Global 
Assessment of Functioning score (GAF) of 45 and upon 
discharge from hospitalization, her GAF was at a 60.  

In March 1999, the veteran was diagnosed as having depressive 
disorder, bipolar disorder, history of alcohol dependence, 
anxiety disorder, panic disorder with agoraphobia and 
alcohol-related seizure disorder.  In May 1999, the veteran 
was treated for an antidepressant overdose. 

In the veteran's June 2000 notice of disagreement, she 
indicated that she slit her wrists after the sexual encounter 
with the staff sergeant in Oklahoma.  She advised that she 
severed an artery near her thumb.  She recalled being 
attacked outside an NCO club while serving in Germany causing 
injury to her eye.  

In another statement received that same month, the veteran 
added that she was kidnapped and raped by a different 
sergeant while serving in Germany.  She reported that she was 
raped on more than one occasion by this man.  

In June 2000, the veteran underwent a VA examination for 
mental disorders.  The veteran reported being molested by her 
mother's husband from the age of 9 years to fourteen.  She 
advised that her first suicide attempt was at age 8 and that 
she did it for attention.  She recalled that she began using 
alcohol while in high school and sometimes on a daily basis.  
The veteran advised that she drank until she passed out and 
this behavior continued during service.  She reported that 
from 1982 to 1986 she controlled her drinking, but then began 
drinking again in 1986 due to problems between she and her 
husband.  She related that her husband tried to kill her 
twice while on base, and that after these incidents, the 
military wanted her out.  She also recalled being sexually 
harassed in service and had reported it.  Following service, 
the veteran reported undergoing drug and alcohol 
rehabilitation and other treatment programs.  She recalled at 
least 15 hospitalizations due to suicide attempts-most 
recently in 1999.  

Upon review of the claims file, the examiner indicated that 
the veteran's major mental health problems appeared to be 
related to her long-standing alcohol problems and personality 
disorder.  The examiner indicated that both of these existed 
prior to service.  She further found that it was "extremely 
difficult to disentangle [the veteran's] current problems 
from these two above factors much less relate them to sexual 
harassment in the service and forced termination from the 
service."  The veteran did report that being forced to leave 
the service greatly reduced her self esteem.  The examiner 
indicated that the veteran's most current stressor for her 
depression was the current marital problems and financial 
dependency on her husband.  The veteran was ultimately 
diagnosed as having bipolar disorder, by history, alcohol 
abuse, in remission, panic disorder of unknown etiology since 
1990 and borderline personality disorder with antisocial 
features.  She was given a GAF score of 45 to 50.  

In May 2004 the veteran submitted a stressor statement 
specific to PTSD claims based upon personal assault.  She 
indicated that she requested a change in duty assignment from 
Oklahoma to Texas.  She advised that she went AWOL in 
Germany.  She had instances of anorexia and being overweight 
also while stationed in Germany.  She reported abusing sleep 
aids and used alcohol and other substances throughout 
service.  She reported treatment for sexual transmitted 
diseases.  She also noted that she became a sociopath and 
homeless for a year.  

Of note, the veteran has been receiving social security 
benefits due to bipolar disorder and personality disorder 
since March 1997.  The veteran's social security records, 
including treatment records dated from 1993 to 2001, are 
associated with the claims file.  Of note, these records do 
not reflect a PTSD diagnosis, nor do they attribute the 
veteran's current psychiatric disabilities to her period of 
service.  

Given the evidence as outlined above, the Board finds that 
the veteran is entitled to service connection for bipolar 
disorder.  No psychiatric disabilities were noted upon 
service entrance, but the veteran was treated on multiple 
occasions for psychiatric problems.  When the veteran was 
deposed regarding her driving while intoxicated charge, she 
indicated that he husband was trying to kill her and that she 
had suicidal thoughts, and she thought that no one in the 
military wanted to do anything about it.  Upon service 
discharge examination, the veteran was noted to have suicidal 
thoughts, depression and sleeping problems.  

The first treatment records regarding the veteran's 
psychiatric condition were dated in 1993.  Subsequent 
treatment records indicated that the veteran was diagnosed as 
having bipolar disorder in 1989-although the records from 
that time period are not of record.  Further, the VA examiner 
in June 2000 indicated that the veteran's personality 
disorder and alcohol dependence predated service.  She did 
not discuss whether the veteran's bipolar disorder, anxiety 
or depression had their onset in service.  Also, she 
indicated that it would be difficult to "disentangle" the 
veteran's current mental problems and alcohol addiction, let 
alone relate it to the alleged in-service sexual harassment 
and forced service separation.  The examiner noted, however, 
that the veteran's alleged forced separation from service 
contributed to her decreased self esteem.  There is no other 
medical opinion of record.  

As noted above, the Board is required to base its decision on 
the evidence of record as the veteran failed to appear at her 
scheduled VA examination.  The veteran has consistently 
reported in-service marital discord and treatment for 
psychiatric problems and treatment has continued since 
service separation.  Depression was diagnosed at service 
separation and there is a continuity of symptomatology 
reflected in the treatment records.  The Board finds that the 
evidence is at least in relative equipoise and the benefit of 
the doubt should be found in the veteran's favor regarding 
her bipolar disorder.  Although, there is not much evidence 
of manic phases of the disorder, she was certainly seen 
during and after service for depression.  Thus, service 
connection for bipolar disorder is granted.  

Although the veteran has identified various stressors alleged 
to have occurred in service, the evidence does not show that 
the veteran has a current diagnosis of PTSD.  Therefore, 
service connection for PTSD must be denied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied). 


ORDER

Service connection for bipolar disorder is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


